 



Exhibit 10.2
Affirmation of Liens and Guaranties
     This Affirmation of Liens and Guaranties, dated as of July 06, 2006 (this
“Affirmation”), is entered into among Affiliated Computer Services, Inc. (the
“Company”), the other guarantors listed on the signature pages hereof
(collectively, the “Guarantors”), and Citicorp USA, Inc., as Administrative
Agent for the Lenders and the Issuers under the Credit Agreement referred to
below. Capitalized terms used herein, but not otherwise defined, have the
meanings ascribed to such terms in the Credit Agreement, as amended, including
by Amendment No. 2 to the Credit Agreement dated as of July 06, 2006 (“Amendment
No. 2”).
W i t n e s s e t h:
     Whereas, the Company and the other Borrowers, the Administrative Agent and
the Lenders and Issuers party thereto from time to time entered into that
certain Credit Agreement, dated as of March 20, 2006 (as amended, including by
Amendment No. 2, the “Credit Agreement”);
     Whereas, in connection with the Credit Agreement, the Borrowers and
Guarantors entered into (i) the Pledge and Security Agreement, dated as of
March 20, 2006 (the “Security Agreement”), (ii) the Guaranty, dated as of
March 20, 2006 (the “Guaranty”), and (iii) the other Collateral Documents in
support of the Borrowers’ obligations under the Credit Agreement and the
Guarantors’ obligations under the Guaranty;
     Whereas, in connection with the Company’s request, on behalf of the Term
Loan Borrowers, of a Securities Repurchase Increase pursuant to Section 2.1(d)
of the Credit Agreement, the Company and the other Borrowers entered into
Amendment No. 2;
     Whereas, as of the date hereof, each of the Borrowers and the Guarantors
hereby reaffirms each of the Loan Documents and the Liens and Guaranties granted
and made in favor of the Administrative Agent on behalf of the Lenders and the
Issuers;
     Now, Therefore, in consideration of the above premises, the Borrowers, the
Guarantors and the Administrative Agent agree as follows:
Section 1. Affirmation of Loan Documents
     Each of the Borrowers and the Guarantors hereby consents to the
consummation of Amendment No. 2, including the Borrowing of any First Securities
Repurchase Increase Loan, the execution, delivery and performance of this
Affirmation and the other Loan Documents (if any) to be executed in connection
therewith, including Amendment No. 2, and hereby acknowledges and agrees that on
and after the Amendment No. 2 Effective Date, all of its obligations under the
applicable Loan Documents are reaffirmed and will remain and continue in full
force and effect.
Section 2. Affirmation of Liens and Guaranties
     As of the Amendment No. 2 Effective Date, each of the Borrowers and the
Guarantors reaffirms the Liens and Guaranties granted to the Administrative
Agent for the benefit of the Lenders and the Issuers, as applicable, under the
Guaranty, the Security Agreement and the other Collateral Documents, which Liens
and Guaranties shall continue in full force and effect during the term of the
Credit Agreement and any amendments, amendments and restatements, renewals or
extensions or other modifications thereof and shall continue to secure the
Secured Obligations of the Borrowers and

 



--------------------------------------------------------------------------------



 



the Guarantors. For the avoidance of doubt, the Borrowers and the Guarantors
hereby confirm the grant of a security interest in the Collateral as and to the
extent set forth in the Security Agreement and the other Collateral Documents.
Section 3. Miscellaneous
     3.1 This Affirmation may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     3.2 This Affirmation and all amendments herein shall be limited as written
and shall not constitute a consent to any other amendment or waiver, whether or
not similar and, except as expressly provided herein or in any other Loan
Document, all terms and conditions of the Loan Documents remain in full force
and effect unless otherwise specifically amended in any Loan Document.
     3.3 This Affirmation shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
Guarantors:
Affiliated Computer Services, Inc.,
ACS Application Management Services, Inc.
ACS BRC Holdings, Inc.,
ACS Business Resources Corporation,
ACS Business Services, LLC,
ACS Commercial Solutions, Inc.,
ACS Consultant Company, Inc.,
ACS Consultant Holdings Corporation,
ACS Defense, LLC,
ACS/ECG Holdings, LLC,
ACS EDI Gateway, Inc.,
ACS Education Services, Inc.,
ACS Education Solutions, LLC,
ACS Enterprise Solutions, Inc.,
ACS Federal Healthcare, LLC.,
ACS Global, Inc.,
ACS Government Systems, Inc.,
ACS Health Care, Inc.,
ACS Heritage, Inc.,
ACS HR Solutions, LLC,
ACS Human Resources Solutions, Inc.,
ACS Human Services, LLC,
ACS Image Solutions, Inc.,
ACS Lending, Inc.,
ACS Middle East, Inc.,
ACS Outsourcing Solutions, Inc.,
ACS Print and Mail Services, Inc.,
ACS State & Local Solutions, Inc.,
ACS State Healthcare, LLC,
ACS TradeOne Marketing, Inc.,
ACS Transport Solutions, Inc.,
Agilera, Inc.,
Agilera Messaging, Inc.,
Concera Corporation,
Digital Information Systems Company, L.L.C.,
etravelexperts, LLC,
as Grantors

         
 
  By:   /s/ William L. Deckelman, Jr.
 
       
 
      Name: William L. Deckelman, Jr.
Title: Secretary

[signature page to affirmation of liens and guaranties]

 



--------------------------------------------------------------------------------



 



Government Records Services, Inc.,
Health Technology Acquisition Company,
Intellinex, LLC,
LiveBridge, Inc.,
MidasPlus, Inc.,
Newspaper Services Holding, Inc.,
Outsourced Administrative Systems, Inc.,
Patient Accounting Service Center LLC,
Superior Venture Partner, Inc.,
Tenacity Manufacturing Company, Inc.,
The National Abandoned Property
    Processing Corporation,
Title Records Corporation,
Transaction Processing Specialists, Inc.,
Truckload Management Services, Inc.,
Wagers & Associates, Inc.,
as Grantors

                  By:   /s/ William L. Deckelman, Jr.           Name: William L.
Deckelman, Jr.
Title: Secretary
 
                ACS IT Solutions, LP,
as Grantor
 
                By:   ACS Business Services, LLC,
as General Partner
 
           
 
      By:   /s/ William L. Deckelman, Jr.
 
           
 
          Name: William L. Deckelman, Jr.
Title: Secretary
 
                ACS Marketing, L.P.,
as Grantor
 
                By:   Affiliated Computer Services, Inc.
as General Partner
 
           
 
      By:   /s/ William L. Deckelman, Jr.
 
           
 
          Name: William L. Deckelman, Jr.
Title: Secretary

 



--------------------------------------------------------------------------------



 



              ACS Properties, Inc.,
as Grantor
 
       
 
  By:   /s/ Richard G. Kitchen
 
       
 
      Name: Richard G. Kitchen
Title: President
 
            ACS Protection Services, Inc.,
as Grantor
 
       
 
  By:   /s/ Robert Sanders
 
       
 
      Name: Robert Sanders
Title: President and Secretary
 
            ACS REBGM, Inc.,
ACS Securities Services, Inc.,
as Grantors
 
       
 
  By:   /s/ Van K. Johnson
 
       
 
      Name: Van Johnson
Title: Senior Vice President-Licensing
 
            Buck Consultants, LLC,
as Grantor
 
       
 
  By:   /s/ Thomas A. Fessler
 
       
 
      Name: Thomas A. Fessler
Title: Secretary

 



--------------------------------------------------------------------------------



 



              Citicorp USA, Inc.,
as Administrative Agent and as First Securities
Repurchase Increase Lender
 
       
 
  By:   /s/ David Wirdnam
 
       
 
      Name: David Wirdnam
Title: Director and Vice President

 